DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7-8 and 17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With regard to claims 7 and 17, these claims recite ‘determine one or more key performance indicators for the automation system based on at least one of the type of industrial application or the industrial vertical’ and ‘identify, based on the analysis of the digital engineering drawings, one or more controller I/O addresses or data tags corresponding to the one or more key performance indicators’ and the specification fails to describe how either of these limitations is performed.
With regard to claim 8, this claim recites ‘identify, based on the analysis of the digital engineering drawings, one or more permissives associated with an ability to send a start command to a machine of the automation system’ and the specification fails to describe how this limitation is performed.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 6-7, 11 and 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 6-7 and 16-17, this claim recite ‘industrial vertical’ and it is unclear what the metes and bounds are of a ‘vertical’.
With regard to claim 11, this claim recites ‘via a subsequent analysis’ and it is unclear what this analysis is subsequent to.
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data (drawings) to generate other data (an HMI interface design).  
Claim 1 recites a system, i.e. a machine, which is a statutory category of invention.  The claim recites the following: 
a drawing import component configured to import digital engineering drawings representing an automation system to be monitored and controlled by an industrial controller; and 
a human-machine interface (HMI) project generation component configured to generate, based on analysis of the digital engineering drawings, an HMI interface display configured to visualize operational or status data generated by the automation system, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving designing an HMI based on drawings that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. a processor, operatively coupled to a memory (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), a drawing import component (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and an automation system to be monitored and controlled by an industrial controller (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the abstract idea with a processor, operatively coupled to a memory (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), a drawing import component (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and an automation system to be monitored and controlled by an industrial controller (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Note that industrial automation systems are considered well-understood, routine, and conventional, see for examples the various references cited below in the current rejection under 35 U.S.C. § 103.  Thus the claim is not patent eligible.
Claim 2 defines the abstract data being imported.  Thus this claim recites an abstract idea.
Claim 3 defines the abstract data being imported, identifying an asset and generating an HMI to include the asset (mental process performed by a human using a pen and paper).  Thus this claim recites an abstract idea.
Claim 4 recites identifying an automation object from a library and including it in the HMI (mental process).  Thus this claim recites an abstract idea.
Claim 5 further defines the abstract data being imported and recites analyzing the data (drawings) to identify features and incorporate them into the HMI (mental process).  Thus this claim recites an abstract idea.
Claim 6 recites analyzing the data (drawings) to make inferences and generating the HMI based on the inferences (mental process).  Thus this claim recites an abstract idea.
Claim 7 recites determining key performance indicators based on an industrial process (mental process), analyzing the data (drawings) to identify features and generating the HMI based on the features (mental process).  Thus this claim recites an abstract idea.
Claim 8 recites analyzing the data (drawings) to identify features and generating the HMI based on the features with designated visual states (mental process).  Thus this claim recites an abstract idea.
Claim 9 recites generating multiple HMI displays with a navigation hierarchy (mental process that may be performed by a human).  Thus this claim recites an abstract idea.
Claim 10 recites identifying a modeling template (abstract data) from a library based on analysis of input, defines the abstract modeling template data and configuring the HMI based on the modeling template data (mental process).  Thus this claim recites an abstract idea.
Claim 11 recites a user interface component (a generic computer interface – see MPEP 2106.04(a)(2) III C) and receiving input incorporated into the HMI (mental process). Thus this claim recites an abstract idea.
Claim 12 recites a method, i.e. a process, which is a statutory category of invention.  The recited method however is similar the abstract idea recited in claim 1 and is thus considered to involve an abstract idea (mental process) and is rejected under the same rationale as claim 1.  
Claims 13-18 recite similar limitations to claims 3-7 and 9 and are rejected under the same respective rationales.
Claim 19 recites a non-transitory computer-readable medium having stored thereon instructions, i.e. an article of manufacture, which is a statutory category of invention.  The claim however recites a similar abstract idea to that recited in claim 1 and is thus considered to involve an abstract idea (mental process) and is rejected under the same rationale as claim 1.    Note that a non-transitory computer-readable storage medium having stored thereon instructions is considered merely applying the exception with generic technology– see MPEP 2106.04(a)(2) III D or CyberSource, 654 F.3d at 1368 n. 1, 99 USPQ2d.
Claim 20 recite similar limitations to claim 3 and is rejected under the same rationale.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. U.S. Patent Publication No. 20200005094 (hereinafter Sinha) in view of Wewalaarachchi et al. 20020193888 (hereinafter Wewalaarachchi).
Regarding claim 1, Sinha discloses a system [0030, Fig. 1 — an evolving piping and instrumentation diagram (P&ID) analysis system], comprising: 
a processor, operatively coupled to a memory, that executes executable components stored on the memory [0061-0062, Fig. 13 — processor 1302 is adapted to execute processor-executable instructions stored in the memory 1302], the executable components comprising: 
a drawing import component configured to import digital engineering drawings representing an automation system to be monitored and controlled by an industrial controller [0001-0002 — industrial process automation and control systems; 0030-0033, Fig. 1 —  piping and instrumentation diagram (P&ID) analysis system and method, generally indicated at 100, extracts relevant information from the diagrams; 0035, Fig. 2 — image converter 204 obtains P&IDs 102 at 302 in a portable document file (PDF) or other electronic data format; 0058 — symbols are classified per ISA symbology. Exemplary symbols include, but are not limited to, instruments, control/display elements, programmable logic controllers (PLCs)]; and 
a human-machine interface (HMI) component based on analysis of the digital engineering drawings [0056-0058 — Exemplary downstream tasks include, but are not limited to, instrument tag list validation, control and safety software engineering, hardware engineering, automation of HMI and testing tasks] with an HMI interface display configured to visualize data generated by the automation system [0056-0058 —  application 108 is configured display information via GUI 112 (e.g., on a display device of a computing device) to enable a human user to view and/or verify all machine-identified symbols and tags, add, edit, and/or delete symbols and tags, and save (e.g., save data 226) the results to a computer-readable memory device for downstream consumption… symbols are classified per ISA symbology. Exemplary symbols include, but are not limited to, instruments, control/display elements, programmable logic controllers (PLCs)].
But Sinha fails to clearly specify a human-machine interface (HMI) project generation component configured to generate, based on analysis of the digital engineering drawings, an HMI interface display configured to visualize operational or status data generated by the automation system.
However, Wewalaarachchi teaches a human-machine interface (HMI) project generation component configured to generate, based on analysis of the digital engineering drawings, an HMI interface display configured to visualize operational or status data generated by the automation system [0001-0003 — The invention relates to supervisory control and data acquisition (SCADA) systems generally. More particularly, the invention relates to a method and apparatus for automatically generating and configuring a SCADA system using electronic "as-built" data files… Computerized systems for monitoring, diagnosing, operating and controlling the operations of a wide variety of facilities, including factories… process control system; 0010-0015, Figs. 1-2 — the SCADA system sends periodic requests to monitoring devices associated with each object for status information corresponding to the objects, and the monitoring devices corresponding to each object respond by sending status data back to the SCADA system… Using the active screen graphical interface generated by the SCADA system that reflects the device or devices requiring attention, the user may change the setting of the device…  a SCADA system (human-machine interface) of the type described above may be automatically generated and configured using an electronic as-built file. Specifically, the electronic as-built drawing is first scanned for codes that correspond to specific devices or device types].
Sinha and Wewalaarachchi are analogous art.  They relate to process control systems, particularly involving human machine interfaces.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above automated analysis system, as taught by Sinha, by incorporating the above limitations, as taught by Wewalaarachchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid the complex and time-consuming task of manually generating a human-machine interface, as taught by Wewalaarachchi [0003].
Regarding claim 2, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above.  
Further, Sinha teaches that the digital engineering drawings comprise at least one of a two-dimensional mechanical drawing, a three-dimensional mechanical model, an electrical schematic, an I/O drawing, a piping and instrumentation diagram, or a flow diagram [0030-0035 — piping and instrumentation diagram (P&ID) analysis system and method].
Regarding claim 3, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above.  
Further, Sinha teaches that the digital engineering drawings comprise at least two-dimensional or three-dimensional mechanical drawings of the automation system, and identifying, based on analysis of the two-dimensional or three-dimensional mechanical drawings, an industrial asset included in the automation system, and generate a display to include a graphical element representing the industrial asset [0030, 0033, 038 — extract relevant information, such as tag names, tag numbers, symbols and their categories (e.g., sensors, displays, motors, pumps, valves, etc.);  0056 —  application 108 is configured display information via GUI 112 (e.g., on a display device of a computing device) to enable a human user to view and/or verify all machine-identified symbols and tags, add, edit, and/or delete symbols and tags, and save (e.g., save data 226) the results to a computer-readable memory device for downstream consumption].
Further, Wewalaarachchi teaches that the digital engineering drawings comprise at least two-dimensional or three-dimensional mechanical drawings of the automation system, and the HMI project generation component is configured to identify, based on analysis of the two-dimensional or three-dimensional mechanical drawings, an industrial asset included in the automation system, and generate the HMI interface display to include a graphical element representing the industrial asset [0001-0003 — The invention relates to supervisory control and data acquisition (SCADA) systems generally. More particularly, the invention relates to a method and apparatus for automatically generating and configuring a SCADA system using electronic "as-built" data files… Computerized systems for monitoring, diagnosing, operating and controlling the operations of a wide variety of facilities, including factories… process control system; 0010-0015, Figs. 1-2 — SCADA system 1 including object list 3… a SCADA system (human-machine interface) of the type described above may be automatically generated and configured using an electronic as-built file. Specifically, the electronic as-built drawing is first scanned for codes that correspond to specific devices or device types…  background drawing 5 that contains a representation of the device on list 3… the system may provide a menu of systems, devices and/or device types for which the SCADA system will be generated, and the system may scan the as-built file for DXF codes for corresponding only to the systems, devices or device types selected by the user from the menu.  When the system identifies a device in the as-built drawing file that has been selected from the menu, the device, its location and binding address is added to list 3].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above automated analysis system, as taught by the combination of Sinha and Wewalaarachchi, by incorporating the above limitations, as taught by Wewalaarachchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid the complex and time-consuming task of manually generating a human-machine interface, as taught by Wewalaarachchi [0003].
Regarding claim 4, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above.  
Further, Sinha teaches identifying an automation object, from a library of automation objects stored on the memory, corresponding to the industrial asset identified in the digital engineering drawings, wherein the automation object defines the graphical element representing the industrial asset as a visualization attribute; and retrieve the graphical element from the automation object for inclusion in the HMI interface display [0037-0038, Fig.2 — P&IDs 102 include geometrical and text information that can be extracted using off-the-shelf libraries… Exemplary symbols include, but are not limited to, those that conform to the International Society of Automation (ISA) standards for instruments, control/display elements, programmable logic controllers (PLCs), valves, pumps, and the like; 0056 — The application 108 is configured display information via GUI 112 (e.g., on a display device of a computing device) to enable a human user to view and/or verify all machine-identified symbols and tags].
Regarding claim 12, Sinha teaches a method, comprising: 
importing, by an HMI development system, digital engineering drawings representing an automation system to be monitored and controlled by an industrial controller [0001-0004 — industrial process automation and control system… a computer-implemented method embodying aspects of the disclosure includes a machine learning system executing on a computing device that accesses an image of a P&IDs; 0030-0033, Fig. 1 —  piping and instrumentation diagram (P&ID) analysis system and method, generally indicated at 100, extracts relevant information from the diagrams; 0035, Fig. 2 — image converter 204 obtains P&IDs 102 at 302 in a portable document file (PDF) or other electronic data format; 0058 — symbols are classified per ISA symbology. Exemplary symbols include, but are not limited to, instruments, control/display elements, programmable logic controllers (PLCs)]; and 
a human-machine interface (HMI) component based on analysis of the digital engineering drawings [0056-0058 — Exemplary downstream tasks include, but are not limited to, instrument tag list validation, control and safety software engineering, hardware engineering, automation of HMI and testing tasks] with an HMI interface display configured to visualize data generated by the automation system [0056-0058 —  application 108 is configured display information via GUI 112 (e.g., on a display device of a computing device) to enable a human user to view and/or verify all machine-identified symbols and tags, add, edit, and/or delete symbols and tags, and save (e.g., save data 226) the results to a computer-readable memory device for downstream consumption… symbols are classified per ISA symbology. Exemplary symbols include, but are not limited to, instruments, control/display elements, programmable logic controllers (PLCs)].
But Sinha fails to clearly specify a method for generating a human-machine interface (HMI) application, comprising: generating, by the HMI development system, an HMI interface display configured to visualize operational or status data generated by the automation system based on analysis of the digital engineering drawings.
However, Wewalaarachchi teaches a method for generating a human-machine interface (HMI) application, comprising: generating, by the HMI development system, an HMI interface display configured to visualize operational or status data generated by the automation system based on analysis of the digital engineering drawings [0001-0003 — The invention relates to supervisory control and data acquisition (SCADA) systems generally. More particularly, the invention relates to a method and apparatus for automatically generating and configuring a SCADA system using electronic "as-built" data files… Computerized systems for monitoring, diagnosing, operating and controlling the operations of a wide variety of facilities, including factories… process control system; 0010-0015, Figs. 1-2 — the SCADA system sends periodic requests to monitoring devices associated with each object for status information corresponding to the objects, and the monitoring devices corresponding to each object respond by sending status data back to the SCADA system… Using the active screen graphical interface generated by the SCADA system that reflects the device or devices requiring attention, the user may change the setting of the device…  a SCADA system (human-machine interface) of the type described above may be automatically generated and configured using an electronic as-built file. Specifically, the electronic as-built drawing is first scanned for codes that correspond to specific devices or device types].
Sinha and Wewalaarachchi are analogous art.  They relate to process control systems, particularly involving human machine interfaces.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above automated analysis system, as taught by Sinha, by incorporating the above limitations, as taught by Wewalaarachchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid the complex and time-consuming task of manually generating a human-machine interface, as taught by Wewalaarachchi [0003].
Regarding claim 13, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.  
Regarding claim 14, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.  
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha and Wewalaarachchi in view of Britt et al. 20060095855 (hereinafter Britt).
Regarding claim 5, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above.  
Further, Sinha teaches the digital engineering drawings further comprise at least drawings, and the HMI component is further configured to identify, based on analysis of the drawings, an industrial controller [0030-0033, Fig. 1 —  piping and instrumentation diagram (P&ID) analysis system and method, generally indicated at 100, extracts relevant information from the diagrams; 0035, Fig. 2 — image converter 204 obtains P&IDs 102 at 302 in a portable document file (PDF) or other electronic data format; 0056-0058 —  Exemplary downstream tasks include, but are not limited to, instrument tag list validation, control and safety software engineering, hardware engineering, automation of HMI and testing tasks… application 108 is configured display information via GUI 112 (e.g., on a display device of a computing device) to enable a human user to view and/or verify all machine-identified symbols and tags, add, edit, and/or delete symbols and tags, and save (e.g., save data 226) the results to a computer-readable memory device for downstream consumption… symbols are classified per ISA symbology. Exemplary symbols include, but are not limited to, instruments, control/display elements, programmable logic controllers (PLCs)].
Further, Wewalaarachchi teaches the HMI project generation component [0001-0003 — The invention relates to supervisory control and data acquisition (SCADA) systems generally. More particularly, the invention relates to a method and apparatus for automatically generating and configuring a SCADA system using electronic "as-built" data files… Computerized systems for monitoring, diagnosing, operating and controlling the operations of a wide variety of facilities, including factories… process control system; 0010-0015, Figs. 1-2 — the SCADA system sends periodic requests to monitoring devices associated with each object for status information corresponding to the objects, and the monitoring devices corresponding to each object respond by sending status data back to the SCADA system… Using the active screen graphical interface generated by the SCADA system that reflects the device or devices requiring attention, the user may change the setting of the device…  a SCADA system (human-machine interface) of the type described above may be automatically generated and configured using an electronic as-built file. Specifically, the electronic as-built drawing is first scanned for codes that correspond to specific devices or device types].
But the combination of Sinha and Wewalaarachchi fail to clearly specify electrical I/O and identifying, based on analysis of the electrical I/O, an input address or an output address of the industrial controller that interfaces the industrial controller to the industrial asset, and set an animation property of the graphical element to link a visual state of the graphical element to a value of the input address or the output address.
However, Britt teaches electrical I/O and identifying, based on analysis of the electrical I/O, an input address or an output address of the industrial controller that interfaces the industrial controller to the industrial asset, and set an animation property of the graphical element to link a visual state of the graphical element to a value of the input address or the output address [0030-0036, Fig. 3 — configuration screen 200 comprises exemplary sub-screens that allow configuration of a markup language page for utilization as an HMI graphical interface screen….  sub-screens may enable a user to define certain properties of related control objects. For example, the properties sub-screen 206 may enable a user to associate its related control object (including the corresponding graphic 110) with an input/output address (e.g., an I/O address on a PLC) …  a dynamic visual component (e.g., logic to change graphic colors based on certain inputs), operational logic, and so forth. For example, a user may utilize the properties sub-screen 206 to link a control object including a representative graphic (e.g., a compressor graphic) to an I/O address in a PLC that is communicating with a status sensor. If the equipment is running, the graphic may be green. Alternatively, if the equipment is down, the graphic may be red. Additionally, logic in the related control object may send data to an I/O address on a PLC].
Sinha, Wewalaarachchi and Britt are analogous art.  They relate to process control systems, particularly involving human machine interfaces.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above automated analysis system, as taught by the combination of Sinha and Wewalaarachchi, by incorporating the above limitations, as taught by Britt.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable more efficient, robust, and cost effective creation and configuring of control terminals, as taught by Britt [0006] including providing a visual indication of the operational states at I/O interfaces to allow an operator to better understand a controlled process.
Regarding claim 15, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.  
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha and Wewalaarachchi in view of Hood et al. 20080082186 (hereinafter Hood).
Regarding claim 6, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above.  
Further, Sinha teaches the HMI component is configured to infer, based on the analysis of the digital engineering drawings, data, and generate a display [0030-0033, Fig. 1 —  piping and instrumentation diagram (P&ID) analysis system and method, generally indicated at 100, extracts relevant information from the diagrams; 0035, Fig. 2 — image converter 204 obtains P&IDs 102 at 302 in a portable document file (PDF) or other electronic data format; 0056-0058 —  Exemplary downstream tasks include, but are not limited to, instrument tag list validation, control and safety software engineering, hardware engineering, automation of HMI and testing tasks… application 108 is configured display information via GUI 112 (e.g., on a display device of a computing device) to enable a human user to view and/or verify all machine-identified symbols and tags, add, edit, and/or delete symbols and tags, and save (e.g., save data 226) the results to a computer-readable memory device for downstream consumption… symbols are classified per ISA symbology. Exemplary symbols include, but are not limited to, instruments, control/display elements, programmable logic controllers (PLCs)].
Further, Wewalaarachchi teaches that an HMI project generation component is configured to infer, based on the analysis of the digital engineering drawings, data for which the automation system is designed, and generate the HMI interface display based on the data [0001-0003 — The invention relates to supervisory control and data acquisition (SCADA) systems generally. More particularly, the invention relates to a method and apparatus for automatically generating and configuring a SCADA system using electronic "as-built" data files… Computerized systems for monitoring, diagnosing, operating and controlling the operations of a wide variety of facilities, including factories… process control system; 0010-0015, Figs. 1-2 — the SCADA system sends periodic requests to monitoring devices associated with each object for status information corresponding to the objects, and the monitoring devices corresponding to each object respond by sending status data back to the SCADA system… Using the active screen graphical interface generated by the SCADA system that reflects the device or devices requiring attention, the user may change the setting of the device…  a SCADA system (human-machine interface) of the type described above may be automatically generated and configured using an electronic as-built file. Specifically, the electronic as-built drawing is first scanned for codes that correspond to specific devices or device types].
But the combination of Sinha and Wewalaarachchi fail to clearly specify inferring a type of industrial application or an industrial vertical for which the automation system is designed, and generate a system based on the type of industrial application or the industrial vertical.
However, Hood teaches inferring a type of industrial application or an industrial vertical for which the automation system is designed, and generate a system based on the type of industrial application or the industrial vertical [0046-0052 — A module's logic may have requirements related to how often or how fast it executes. For example, the logic for a module that controls a motion axis in a high speed packaging machine might need to execute every 10 milliseconds. On the other hand, it may be sufficient for a temperature control loop in a process application to run every 1/2 second… Since the user's model of how they want to partition their control logic varies across vertical industries and customers, various mechanisms provide a flexible framework for developing these routines and configuring how they execute. For example, users of modules that perform equipment control in the process industry may want to partition their logic based on whether an operator or an automated program is commanding the module and whether the module is out of service or in simulation. As another alternative, someone in the high-speed packaging industry may separate their logic based on whether the machine is in automatic, manual, dry run, or maintenance modes].
Sinha, Wewalaarachchi and Hood are analogous art.  They relate to process control systems, particularly involving human machine interfaces.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above automated analysis system, as taught by the combination of Sinha and Wewalaarachchi, by incorporating the above limitations, as taught by Hood.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an HMI that is appropriate for the type of industrial application, as suggested by Hood [0046-0052].
Regarding claim 16, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha and Wewalaarachchi in view of Kalan et al. 20150365492 (hereinafter Kalan).
Regarding claim 9, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above.  
Further, Wewalaarachchi teaches that the HMI project generation component is configured to generate an HMI interface display based on the analysis of the digital engineering drawings [0001-0003 — The invention relates to supervisory control and data acquisition (SCADA) systems generally. More particularly, the invention relates to a method and apparatus for automatically generating and configuring a SCADA system using electronic "as-built" data files… Computerized systems for monitoring, diagnosing, operating and controlling the operations of a wide variety of facilities, including factories… process control system; 0010-0015, Figs. 1-2 — the SCADA system sends periodic requests to monitoring devices associated with each object for status information corresponding to the objects, and the monitoring devices corresponding to each object respond by sending status data back to the SCADA system… Using the active screen graphical interface generated by the SCADA system that reflects the device or devices requiring attention, the user may change the setting of the device…  a SCADA system (human-machine interface) of the type described above may be automatically generated and configured using an electronic as-built file. Specifically, the electronic as-built drawing is first scanned for codes that correspond to specific devices or device types].
But the combination of Sinha and Wewalaarachchi fail to clearly specify multiple HMI interface displays, and define a navigation hierarchy for navigating between the multiple HMI interface displays.
However, Kalan teaches multiple HMI interface displays, and define a navigation hierarchy for navigating between the multiple HMI interface displays [0160-0170, Fig. 16 — the scales in which the industrial automation system may be displayed may be categorized into various levels of a hierarchy or the like. The levels may include, for example, a plant view, a room view, an electrical component view, a production view, a component view, a sensor view, and the like].
Sinha, Wewalaarachchi and Kalan are analogous art.  They relate to industrial control systems, particularly involving human machine interfaces.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above automated analysis system, as taught by the combination of Sinha and Wewalaarachchi, by incorporating the above limitations, as taught by Kalan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an HMI that is appropriate for the type of user, as taught by Kalan [0166].
Regarding claim 18, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 9.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha and Wewalaarachchi in view of Roediger U.S. Patent Publication No. 20040098358 (hereinafter Roediger).
Regarding claim 10, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above.  
But the combination of Sinha and Wewalaarachchi fails to clearly specify identifying a data modeling template, from a library of data modeling templates stored on the memory, corresponding to a business objective specified via user input, wherein the data modeling template defines at least one of key performance indicators that are relevant to the business objective or causal relationships between data items generated by the automation system that are relevant to the business objective; and configure the HMI interface display to render the key performance indicators or the causal relationships.
However, Roediger teaches identifying a data modeling template, from a library of data modeling templates stored on the memory, corresponding to a business objective specified via user input, wherein the data modeling template defines at least one of key performance indicators that are relevant to the business objective or causal relationships between data items generated by the automation system that are relevant to the business objective [0024 — The agent engine may be used to generate agents based upon the inputs of the user; 0043-0044, 0110, Fig. 4 — memory systems… libraries may be in the form of generic templates, industry generic templates, and template Wizards for use in the AE system. The generic templates may include objectives (e.g., business objective, compare contextual information, key words, scenarios, and analyze common features to previous instances such as replicate action based on common features), KPIs]; and configure the HMI interface display to render the key performance indicators or the causal relationships [0136 — Another example of routing would require the domain specific definition of user interfaces, which presents the AE, sensed, analyzed information to users for action; 0139 — the AE may monitor the variance of KPI evolution over time as shown ].
Sinha, Wewalaarachchi and Roediger are analogous art.  They relate to industrial control systems, particularly involving human machine interfaces.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above automated analysis system, as taught by the combination of Sinha and Wewalaarachchi, by incorporating the above limitations, as taught by Roediger.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a key performance indicator significant to an industry to a user who may take action based on the indicator, as suggested by Roediger [0136-0139].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha and Wewalaarachchi in view of Schulz et al. U.S. Patent Publication No. 20050155043 (hereinafter Schulz).
Regarding claim 11, the combination of Sinha and Wewalaarachchi teaches all the limitations of the base claims as outlined above.  
But the combination of Sinha and Wewalaarachchi fails to clearly specify a user interface component configured to render visualization development interfaces and to receive, via interaction with the visualization development interfaces, development input that implements a manual edit of the HMI interface display, wherein the HMI project generation component is further configured to: generate a record of the manual edit in response to receipt of the development input, and implement the manual edit in a subsequent version of the HMI interface display generated via a subsequent analysis of the digital engineering drawings based on the record of the manual edit.
However, Schulz teaches a user interface component configured to render visualization development interfaces and to receive, via interaction with the visualization development interfaces, development input that implements a manual edit of the HMI interface display [0050-0055, Fig. 4 — a representation of an HMI "panel" (or screen) viewable on a standard web browser, such as browser 214… The design mode for the HMI of the present invention provides flexibility to the HMI developer to design a custom application for the specific control requirements of each machine in the process to be controlled or monitored… The HMI developer can remotely edit or modify an existing HMI application. As discussed in further detail below, user actions, whether related to machine control or updating the HMI application, are transmitted through the system in real time (e.g., pushed, or automatically delivered at prescribed intervals or on the occurrence of an event), so that all users quickly have access to the same data and latest version of the HMI application], 
wherein the HMI project generation component is further configured to: generate a record of the manual edit in response to receipt of the development input, and implement the manual edit in a subsequent version of the HMI interface display generated via a subsequent analysis of the digital engineering drawings based on the record of the manual edit [0050-0055, Fig. 4 — a representation of an HMI "panel" (or screen) viewable on a standard web browser, such as browser 214… The design mode for the HMI of the present invention provides flexibility to the HMI developer to design a custom application for the specific control requirements of each machine in the process to be controlled or monitored… The HMI developer can remotely edit or modify an existing HMI application. As discussed in further detail below, user actions, whether related to machine control or updating the HMI application, are transmitted through the system in real time (e.g., pushed, or automatically delivered at prescribed intervals or on the occurrence of an event), so that all users quickly have access to the same data and latest version of the HMI application — multiple versions implies multiple edits and it would, at least, be obvious to retain useful edits from prior versions in newer versions].
Sinha, Wewalaarachchi and Schulz are analogous art.  They relate to industrial control systems, particularly involving human machine interfaces.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above automated analysis system, as taught by the combination of Sinha and Wewalaarachchi, by incorporating the above limitations, as taught by Schulz.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to make manual edits when required and incorporate those edits into newer HMI versions, as suggested by Schulz [0050-0055].
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha and Wewalaarachchi in view of Maturana et al. U.S. Patent Publication No. 20150277404 (hereinafter Maturana)
Regarding claim 19, Sinha teaches a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a human-machine interface (HMI) development system comprising a processor to perform operations [0061-0062, Fig. 13 —  processor 1302 is adapted to execute processor-executable instructions stored in the memory 1302; 0068 — embodiments within the scope of the present disclosure also include computer-readable media for carrying or having computer-executable instructions… Computer storage media are non-transitory], the operations comprising: 
analyzing digital engineering drawings representing an automation system to be monitored and controlled by an industrial controller [0001-0002 — industrial process automation and control systems; 0030-0033, Fig. 1 —  piping and instrumentation diagram (P&ID) analysis system and method, generally indicated at 100, extracts relevant information from the diagrams; 0035, Fig. 2 — image converter 204 obtains P&IDs 102 at 302 in a portable document file (PDF) or other electronic data format; 0058 — symbols are classified per ISA symbology. Exemplary symbols include, but are not limited to, instruments, control/display elements, programmable logic controllers (PLCs)]]; and
a human-machine interface (HMI) component based on analysis of the digital engineering drawings [0056-0058 — Exemplary downstream tasks include, but are not limited to, instrument tag list validation, control and safety software engineering, hardware engineering, automation of HMI and testing tasks] with an HMI interface display configured to visualize data generated by the automation system [0056-0058 —  application 108 is configured display information via GUI 112 (e.g., on a display device of a computing device) to enable a human user to view and/or verify all machine-identified symbols and tags, add, edit, and/or delete symbols and tags, and save (e.g., save data 226) the results to a computer-readable memory device for downstream consumption… symbols are classified per ISA symbology. Exemplary symbols include, but are not limited to, instruments, control/display elements, programmable logic controllers (PLCs)].
But Sinha fails to clearly specify generating an HMI interface display configured to visualize operational or status data generated by the automation system based on the analyzing; packaging the HMI interface display as an HMI project file; and exporting the HMI project file to a display terminal.
However, Wewalaarachchi teaches generating an HMI interface display configured to visualize operational or status data generated by the automation system based on the analyzing [0001-0003 — The invention relates to supervisory control and data acquisition (SCADA) systems generally. More particularly, the invention relates to a method and apparatus for automatically generating and configuring a SCADA system using electronic "as-built" data files… Computerized systems for monitoring, diagnosing, operating and controlling the operations of a wide variety of facilities, including factories… process control system; 0010-0015, Figs. 1-2 — the SCADA system sends periodic requests to monitoring devices associated with each object for status information corresponding to the objects, and the monitoring devices corresponding to each object respond by sending status data back to the SCADA system… Using the active screen graphical interface generated by the SCADA system that reflects the device or devices requiring attention, the user may change the setting of the device…  a SCADA system (human-machine interface) of the type described above may be automatically generated and configured using an electronic as-built file. Specifically, the electronic as-built drawing is first scanned for codes that correspond to specific devices or device types].
Sinha and Wewalaarachchi are analogous art.  They relate to process control systems, particularly involving human machine interfaces.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above automated analysis system, as taught by Sinha, by incorporating the above limitations, as taught by Wewalaarachchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid the complex and time-consuming task of manually generating a human-machine interface, as taught by Wewalaarachchi [0003].
But the combination of Sinha and Wewalaarachchi fails to clearly specify packaging the HMI interface display as an HMI project file; and exporting the HMI project file to a display terminal.
However, Maturana teaches packaging the HMI interface display as an HMI project file; and exporting the HMI project file to a display terminal [0056 — the HMI project files 404 associated with HMI application 402 can be exported from the HMI application 402 and imported into the cloud HMI generation system via import component 304. The imported HMI project files 404 can then be parsed by element drawing component 306, tag identification component 308, and cloud mapping component 310, which can generate files and scripts for a cloud HMI application 506 capable of execution on a web platform (e.g., a cloud platform or web server). The resulting cloud HMI application 506 is a reconfigured, web-compatible version of HMI application 402 that can be invoked remotely by a web-capable device (display terminal) to facilitate remote viewing of an industrial system or process; 0071 — an example cloud HMI interface screen 802 generated by the cloud HMI generation system; 0074, 0089 — queue processing component 1004 of cloud agent 940 encapsulates or packages the compressed data file].
Sinha, Wewalaarachchi and Maturana are analogous art.  They relate to industrial control systems, particularly involving human machine interfaces.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above automated analysis system, as taught by the combination of Sinha and Wewalaarachchi, by incorporating the above limitations, as taught by Maturana.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to actually use an HMI and to allow diverse data types to be packaged together using a uniform, generic data packaging schema so that the data can be more easily moved, as suggested by Maturana [0056, 0089].
Regarding claim 20, the combination of Sinha, Wewalaarachchi and Maturana teaches all the limitations of the base claims as outlined above.  
Further, Sinha teaches that the digital engineering drawings comprise at least two-dimensional or three-dimensional mechanical drawings of the automation system, and identifying, based on analysis of the two-dimensional or three-dimensional mechanical drawings, an industrial asset included in the automation system, and generate a display to include a graphical element representing the industrial asset [0030, 0033, 038 — extract relevant information, such as tag names, tag numbers, symbols and their categories (e.g., sensors, displays, motors, pumps, valves, etc.);  0056 —  application 108 is configured display information via GUI 112 (e.g., on a display device of a computing device) to enable a human user to view and/or verify all machine-identified symbols and tags, add, edit, and/or delete symbols and tags, and save (e.g., save data 226) the results to a computer-readable memory device for downstream consumption].
Further, Wewalaarachchi teaches that the digital engineering drawings comprise at least two-dimensional or three-dimensional mechanical drawings of the automation system, and the HMI project generation component is configured to identify, based on analysis of the two-dimensional or three-dimensional mechanical drawings, an industrial asset included in the automation system, and generate the HMI interface display to include a graphical element representing the industrial asset [0001-0003 — The invention relates to supervisory control and data acquisition (SCADA) systems generally. More particularly, the invention relates to a method and apparatus for automatically generating and configuring a SCADA system using electronic "as-built" data files… Computerized systems for monitoring, diagnosing, operating and controlling the operations of a wide variety of facilities, including factories… process control system; 0010-0015, Figs. 1-2 — SCADA system 1 including object list 3… a SCADA system (human-machine interface) of the type described above may be automatically generated and configured using an electronic as-built file. Specifically, the electronic as-built drawing is first scanned for codes that correspond to specific devices or device types…  background drawing 5 that contains a representation of the device on list 3… the system may provide a menu of systems, devices and/or device types for which the SCADA system will be generated, and the system may scan the as-built file for DXF codes for corresponding only to the systems, devices or device types selected by the user from the menu.  When the system identifies a device in the as-built drawing file that has been selected from the menu, the device, its location and binding address is added to list 3].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above automated analysis system, as taught by the combination of Sinha, Wewalaarachchi and Maturana, by incorporating the above limitations, as taught by Wewalaarachchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid the complex and time-consuming task of manually generating a human-machine interface, as taught by Wewalaarachchi [0003].
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119